ORDER
PER CURIAM.
Husband, Gary Edwin Arnold, appeals from the judgment of the trial court dissolving his marriage to wife, Cynthia Brown Arnold. He challenges the court’s determination of the fair market value of a business, distribution of the marital assets, and failure to award him maintenance and attorney’s fees.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).